Citation Nr: 1605952	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel






INTRODUCTION

The Veteran served on active duty from November 2001 to October 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Original Jurisdiction of the appeal is currently with the RO in Columbia, South Carolina.

The Veteran testified before the undersigned at a personal hearing held in October 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

An individual may establish eligibility for basic educational assistance under the Post-9/11 GI Bill, in pertinent part, by showing that he or she had active duty service after September 10, 2001 for a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service, is discharged from service with an honorable discharge.  38 C.F.R. § 21.9520 (2015).

As noted above, the Veteran served on active duty from November 2001 to October 2005.  His DD Form 214 indicates that he was discharged "under honorable conditions"  under Army Regulation 635-200 for misconduct.  His DD-214 indicates only one continuous period of service from November 2001 to 2005.

The RO awarded the Veteran education benefits under the Post-9/11 GI Bill in March 2013, based on a finding that the Veteran's period of service was actually broken up into two periods-the first, beginning in November 2001 and ending in November 2004 with an "honorable" discharge, and the second from November 2004 to October 2005, resulting in a discharge "under honorable conditions."  This finding was based on notations at the bottom of Page 1 of an Army Discharge Review Board Case Report and Directive outlining the Veteran's overall service record.

Shortly after receiving this award, the Veteran requested additional educational assistance allowance at an increased rate, otherwise known as a "kicker," under 38 U.S.C. Chapter 33.  In determining eligibility, it appears the RO revisited the question of whether the Veteran actually had the requisite period of honorable service for Post-9/11 GI Bill benefits eligibility.  In an April 1, 2014 decision, the RO informed the Veteran it was revoking his entire education award, based on a finding that he actually did not have two periods of service, but rather only one unbroken period with a discharge "under honorable conditions."  The Veteran disagreed and perfected this appeal.

In essence, the Veteran asserts that in November 2004, he completed his original contractual service obligation of three years, and was given an honorable discharge.   He then immediately reenlisted.  After eleven months of this additional service, he was discharged under honorable conditions due to a drug test failure.  He asserts that his first period of service was honorable, and should satisfy the eligibility requirements for the award of education benefits under the Post-9/11 GI Bill.  

The Board notes that the RO provided the above-referenced Army Discharge Review Board Case Report (showing two distinct periods of service) to a representative at the U.S. Army Human Resources Command for clarification of the Veteran's service; however, that representative indicated that the document could not be verified, and that the Veteran would need to provide his reenlistment contract as proof of an honorable period of service.  See a March 27, 2014 e-mail from M.L.P.  Upon review of the file, and after discussion with the Veteran at the October 2014 hearing, it is clear that no reenlistment contracts are currently on file.  In fact, very few of the Veteran's personnel records have been obtained.

Before the Board makes a decision on the merits in this case, the Veteran's complete personnel file-to include copies of any available enlistment and reenlistment contracts, honorable discharge certificates (DD Form 256), or DD Form 214s-should be requested and associated with the record.  



Accordingly, the case is REMANDED for the following action:

1.  Request and obtain the Veteran's complete personnel file, to include copies of any available enlistment and reenlistment contracts, honorable discharge certificates (DD Form 256), or DD Form 214s.

2.  After receipt and review of the Veteran's personnel record, perform any development deemed necessary to clarify whether the Veteran's active duty service included honorable completion of a service obligation in November 2004, with subsequent reenlistment.  Then, readjudicate the Veteran's appeal.  If the appeal remains denied, the Veteran should be sent a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


